DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election, without traverse, of the species of SEQ ID NO:17 and the plant Arabidopsis (encompassing claims 1-13 and 17-19), in the reply filed on November 2, 2021, by Alan C. Townsley, is acknowledged. 

Claims
The response submitted on November 2, 2021 has been entered. 
Claims 14-16 are withdrawn from consideration for being directed to non-elected species. 
Claims 1-13 and 17-19 are examined in this Office action. 

Claim Interpretation
The phrase “SWEET protein” (“SWEET”, Sugars Will Eventually be Exported Transporter1) refers to the transporter proteins involved in sugar transport in plants, specifically in Arabidopsis thaliana and in rice (Oryza sativa); these transporter proteins are disclosed in the patent literature referenced in the disclosure, and are known as GLUE proteins or SWEET proteins; see
The amino acid sequence set forth in SEQ ID NO:17 corresponds to AtSWET11 from Arabidopsis thaliana, with a NCBI/GenBank accession number NP_190443; see Specification, page 27, Table 2. It includes the instantly recited consensus sequences of SEQ ID NOs:1-5. See Sequence Listing. 
	The protein AtSWET11, with a sequence having the NCBI/GenBank accession number NP_190443, is also known as an Arabidopsis thaliana nodulin MtN3 family protein, with a locus tag AT3G48740, also described by TAIR (The Arabidopsis Information Resource)2. See NCBI/GenBank information on NP_190443, attached to this Office action. See locus tag AT3G48740 information from TAIR, also attached to this Office action. 

Claim Rejections - 35 USC § 101
	35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 and 17-19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are determined to be directed to subject matter that is naturally occurring, or to a law of nature/natural principle or natural phenomenon. The rationale for this determination is explained below. 

	Claims 1-13 and 17-19 are drawn to methods for “producing” a (Arabidopsis thaliana) plant, which apply the natural principle of a correlation between Arabidopsis genomic regions, and particular production of an exudate. These claims read on naturally occurring compositions and processes. The breadth of “cultivating” (a plant) and “collecting” (an exudate) does not impose a meaningful limit on the claim scope, such that all others are not precluded from using the natural principle. 
	The claims include the limitation that the plant is “transformed” but the term “transformed” is not linked to any recited structural features that would distinguish the plant from one that is naturally occurring. Plant transformation (i.e., transgenic) techniques can be used, for example, to repair a mutation in a plant and thereby revert the plant to one that is genetically identical to a wild-type plant (see Kmiec et al., U.S. Patent Application Publication 2003/0236208 A1, paragraphs 0096-0107; see IDS filed 11/15/2019). Because the term “transformed” is not linked to any recited structural features that would distinguish the plant from one that is naturally occurring, the claims are drawn to any plant (e.g., Arabidopsis). The disclosure states that a solution to the problem of the invention is a “transformed plant in which a nucleic acid encoding a SWEET protein in a certain group (clade) is introduced and expression of the protein is enhanced, (thereby completing the present invention)”; see Specification, page 3, paragraph 0010. Of course, introduction and enhanced expression of a SWEET protein in a plant can naturally occur via homologous recombination, without the use of any recombinant DNA techniques. 
rabidopsis thaliana, developmentally and environmentally.3 See, for example, the AtSWEET11 data in Frommer, PCT International Patent Application Publication No. WO 2013/086494 A1, published 13 June 2013; see also IDS filed 11/15/2019. 
	The step of “cultivating” in claim 1 is very generally recited, and is thus interpreted as naturally occurring growth of (Arabidopsis) plants. Similarly, the step of “collecting an exudate” is very generally recited, and is interpreted as naturally occurring collection of exudate (e.g., by aphids; see Louis et al., 2012, Arabidopsis thaliana – Aphid Interaction, The Arabidopsis Book, vol. 10: e0159. doi:10.1199/tab.0159). Accordingly, all claimed steps were well understood, conventional, and routinely performed in the art at the time the application was filed. There are no limitations in the claims to distinguish either step from what is already routinely practiced. 
	It is also known in the art that guttation occurs naturally in Arabidopsis plants (at least on the leaf margin). 
	Relative humidity of 80% or more occurs naturally on any rainy day. 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed invention is directed to naturally-occurring processes, nucleotides, cells, and organisms; without significantly more. The claimed methods have the inherent property/ies that are recited in the claims. The judicial exception is not integrated into a practical application because the claimed invention is directed to naturally-occurring nucleotides, cells, organisms, and processes. For a claim that is directed to a judicial exception to be patent-eligible, it must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it see MPEP § 2106; see also Classen Immunotherapies Inc. v. Biogen IDEC, 659 F.3d 1057, 100 USPQ2d 1492 (Fed. Cir. 2011). A claim that focuses on use of a natural principle must also include additional elements or steps to show that the inventor has practically applied, or added something significant to, the natural principle itself. Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. __, 132 S.Ct. 1289,101 USPQ2d 1961 (2012), at 1966. To show integration, the additional elements or steps must relate to the natural principle in a significant way to impose a meaningful limit on the claim scope.
	The claimed methods are not patent-eligible pursuant to the Supreme Court decision in Ass'n. for Molecular Pathology v. Myriad Genetics (formerly v. USPTO), 653 F.3d 1329, 99 USPQ2d 1398 (Fed. Cir. 2011), cert. granted, judgment vacated and remanded to the Court of Appeals for the Federal Circuit, No. 11-725, 80 U.S.L.W. 3380, 2012 BL 72224 (U.S. Mar. 26, 2012), reversed, ---- S.Ct. ----, 106 USPQ2d 1972, 1974-75 (2013). The claimed invention does not rise to a level that is markedly different in structure from what exists in nature. See “October 2019 Update: Subject Matter Eligibility”, issued October 17, 2019, available from the USPTO website at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

Improper Markush Group
Claims 5, 7, 9 and 11 are rejected under the judicially-created basis that they contain an improper Markush grouping of alternative species. See In re Harnisch, 631 F.2d 716, 721-722 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. and Int. 1984). The 
The members of the improper Markush grouping do not share a substantial feature and a common use that flows from the substantial structural feature for the following reasons: the claims encompass different polypeptide (amino acid) sequences, which are biochemically divergent, they have no conserved structure throughout the genus other than a polypeptide backbone (peptide linkages), and may or may not be associated with producing exudate in all possible plants. 
The species lack a substantial structural feature as evidenced by the failure of the sequence searches for the elected sequence to recover non-elected sequences. For example, an attempt at BLAST® alignment of the 289-amino acids-long SEQ ID NO:17 and the 292-amino acids-long SEQ ID NO:21 produced the below-shown alignment with only 57% identity between these two sequences. In contrast, the claims require a plurality of sequences having at least 90% amino acid sequence identity. 

ALIGNMENT OF INSTANT SEQ ID NO:17 WITH INSTANT SEQ ID NO:21
Sequence ID: Query_98887Length: 292Number of Matches: 1
Range 1: 1 to 223GraphicsNext MatchPrevious Match
Alignment statistics for match #1
Score
Expect
Method
Identities
Positives
Gaps
259 bits(663)
6e-91
Compositional matrix adjust.
127/223(57%)
163/223(73%)
1/223(0%)

Query  1    MSLFNTENTWAFVFGLLGNLISFAVFLSPVPTFYRIWKKKTTEGFQSIPYVVALFSATLW  60
            M +    +  AF+FG+LGN+ISF VFL+PVPTFYRI+K+K+TE FQS+PY V+LFS  LW
Sbjct  1    MGVMINHHFLAFIFGILGNVISFLVFLAPVPTFYRIYKRKSTESFQSLPYQVSLFSCMLW  60

Query  61   LYYATQKKDVFLLVTINAFGCFIETIYISMFLAYAPKPARMLTVKMLLLMNFGGFCAILL  120
            LYYA  KKD FLL+TIN+FGC +ET+YI+MF AYA +  R+  +K+ + MN   F  IL+
Sbjct  61   LYYALIKKDAFLLITINSFGCVVETLYIAMFFAYATREKRISAMKLFIAMNVAFFSLILM  120

Query  121  LCQFLVKGAT-RAKIIGGICVGFSVCVFAAPLSIIRTVIKTRSVEYMPFSLSLTLTISAV  179
            +  F+VK    +  ++G ICV  SV VFAAPL I+  VIKT+SVEYMPF+LS  LTISAV
Sbjct  121  VTHFVVKTPPLQVSVLGWICVAISVSVFAAPLMIVARVIKTKSVEYMPFTLSFFLTISAV  180

Query  180  IWLLYGLALKDIYVAFPNVLGFALGALQMILYVVYKYCKTSPH  222
            +W  YGL L DI +A PNV+GF LG LQM+LY+VY+     P 
Sbjct  181  MWFAYGLFLNDICIAIPNVVGFVLGLLQMVLYLVYRNSNEKPE  223


	In response to this rejection, Applicants should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claims(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. 

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. § 112(b): 
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Indefiniteness
Claims 5, 7, 9, and 11 are rejected under 35 U.S.C. § 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicants regard as the invention. 
	Claims 5, 7, 9, and 11 recite the limitation(s) of a protein having an amino acid sequence having an identity of 90% or more to an amino acid sequence set forth in any one of SEQ ID NOs:15 to 137 (or SEQ ID NOs:15 to 35; 15 to 21; or 15 to 26) and having transporter activity involved in sugar transportation. It is unclear if the claims require the whole amino acid sequence or only a fragment, for example a 5-10-20-mer. It is also unclear how such relatively short peptides would confer the recited function(s). The phrase “an amino acid sequence” rather than “the amino acid sequence” encompasses amino acid sequences that comprise the full-length 
	In the interest of compact prosecution and for purposes of examination, the claims are interpreted to be directed to the entire (289 amino acids) length of the elected protein of SEQ ID NO:17. 

Claim Rejections - 35 USC § 102/103
A rejection under 35 U.S.C. § 102 or § 103 does not require the same analysis as a rejection under 35 U.S.C. § 102 or a rejection under 35 U.S.C. § 103. The rejection is made because the Examiner cannot determine whether the prior art composition possesses characteristics that are not recited in the art. The Examiner does not have sufficient facts to determine whether the claimed compositions, polynucleotides, polypeptides and organisms are inherently the same as the prior art compositions, polynucleotides, polypeptides and organisms. In addition, the Examiner cannot conclude that the claimed subject matter would have been obvious since it cannot be determined whether the claimed and prior art compositions, polynucleotides, polypeptides and organisms differ. Where the prior art product seems to be identical, except that the prior art is silent to a characteristic or property claimed, then the burden shifts to Applicant to provide evidence that the prior art would neither anticipate nor render obvious the claimed invention. In re Best, 195 USPQ 430, 433 (CCPA 1977). 
Claims 1-13 and 17-19 are rejected as being anticipated under 35 U.S.C. § 102(a)(1), or alternatively as being unpatentable under 35 U.S.C. § 103, over FROMMER (Frommer, PCT International Patent Application Publication No. WO 2013/086494 A1, published 13 June 20134; see also IDS filed 11/15/2019). 
Arabidopsis.
	FROMMER teaches sucrose transporters and methods of generating pathogen-resistant plants, and teaches genetically modified plant cells and plants that have altered expression or activity of at least one sugar efflux transporter (entire document; see Title; see Summary of Invention). 
see, e.g., Figure 23 depicting a phylogenetic tree showing members of the Clade III family of SWEETs from various plants; see also page 7, paragraph 0029). 
	FROMMER teaches that a Clade III transporter can be identified through a highly conserved domain, and teaches various exemplary consensus sequences as domains of Clade III transporter proteins (see, e.g., page 11, paragraph 0046). Examples of Clade III sucrose efflux transporters that can be used in the invention include but are not limited to sucrose transporters termed SWEET9, SWEET10, SWEET11, SWEET12, SWEET13, SWEET14, SWEET15 NaNECl and PhNECl (Id., paragraph 0047). See also Table IV on pages 22-23, describing various Arabidopsis SWEET genes. 
	FROMMER further teaches sucrose efflux transporters that are utilized, modified and/or altered in the plant cells that belong to the Clade III family of efflux transporters. The Clade III sucrose efflux transporter proteins generally possess a highly conserved region between the fifth and sixth transmembrane domains (Id., paragraph 0047).
	In Table IV on page 22, FROMMER teaches Arabidopsis SWEET genes, including SWEET11, AT3G48740. 
	FROMMER teaches transgenic plants that have been transformed with various SWEET transporters (page 5, paragraph 0018; paragraph 00172, bridging pages 53-54). 
	FROMMER teaches and claims (page 10, paragraph 0043; claims 1-2 and 11-12 of FROMMER) a genetically modified plant cell that has altered expression or activity of at least one sucrose efflux transporter, wherein the sucrose efflux transporter is SWEET11. In the genetically modified plant cell and in the genetically modified plant, the expression or activity of the sucrose efflux transporter is increased (see claims 11 and 12 of FROMMER, for example). Id.). Other examples of plants include but are not limited to crucifers (i.e., family Brassicaceae) (Id.). 
	FROMMER teaches the transformation of Arabidopsis thaliana with various nucleic constructs encoding SWEET transporters (e.g., paragraph 00172, bridging pages 53-54). 
	FROMMER teaches the phenotypic characterization of SWEET proteins through measurements of the exudation of 14C-derived assimilates (i.e., collecting an exudate from a plant) (paragraph 0009, bridging pages 2-3; Figure 2 and accompanying text). These experiments were also performed under high humidity environment (i.e., at a relative humidity of 80% or more) (page 55, paragraph 00179).  
	One of the SWEET proteins taught by FROMMER is referred to as AtSweet11 (i.e., At3G48740); see Figure 34 (and see Figure 34 excerpt below). The sequence of this protein is 100% identical to instantly claimed SEQ ID NO:17. 

    PNG
    media_image1.png
    145
    597
    media_image1.png
    Greyscale


	The protein AtSweet11 (i.e., At3G48740), taught by FROMMER, includes the instantly recited consensus sequences of SEQ ID NOs:1-5. 
	FROMMER extensively describes the structure and the function of At3G48740 (i.e., AtSweet11; i.e., instant SEQ ID NO:17). For example, in Figure 7A, FROMMER depicts the developmental and tissue-specific expression of AtSWEET11 in Arabidopsis thaliana.  leaves 
	FROMMER teaches the Arabidopsis thaliana Salk_073269 line, as an Atsweet11 mutant (page 54, paragraph 00174), and also teaches complementation of this mutant by expression of the AtSWEET11 gene under control of its native promoter in the Atsweet11-comprising mutant plant (page 5, paragraph 0018). FIGURE 11 depicts the complementation of the starch accumulation phenotype of the Atsweet11 mutant (i.e., enhanced AtSWEET11 protein expression) (Id.). 
	FROMMER teaches that the nectar production phenotype (i.e., exudate production) was complemented by expression of AtSWEET11 in plants (i.e., enhanced AtSWEET11 protein expression) (Figure 28H and accompanying text; page 8, paragraph 0035). 
	FROMMER teaches analyses of the tissue-specific expression and cellular localization of AtSWEET11 and the phenotypes of sweet mutants, to determine the physiological role of the sucrose transporter (i.e., enhanced AtSWEET11 protein expression) (page 61, paragraph 00191). 
	FROMMER also provides an alignment of various SWEET transporters from various species, including, inter alia, Arabidopsis, Oryza, Medicago, and Petunia (page 9, paragraph 0041; Figure 34 and accompanying text).  
 	It is noted that, paralleling the teachings of FROMMER, the instant disclosure also contemplates the use of clade III SWEET proteins from Arabidopsis, Oryza, Medicago, and Petunia (see Specification, page 27, Table 2, for example). 
	It is known in the art that guttation occurs naturally in Arabidopsis plants (at least on the leaf margin).

	Alternatively, it is possible that FROMMER does not explicitly teach every single step of the instant claims, and perhaps this could result in a method that is not identical to the instantly claimed method(s). However, it would have been prima facie obvious and within the scope of an ordinary skill in the art at the time the application was filed to use the compositions and methods taught by FROMMER, to cultivate a transformed Arabidopsis plant in which expression of the AtSWEET11 protein is enhanced, and to collect an exudate from the plant; and this would result in the Applicants’ invention; with a reasonable expectation of success, and without any surprising results. Obviously, one of ordinary skill in the art would have been motivated to do so for the purpose of producing genetically modified plants that have altered expression or activity of at least one sugar efflux transporter (as taught by FROMMER). 
	Bioinformatic analysis, in silico, cDNA library, and genomic library screening, DNA isolation and identification, recombinant DNA technology including vectors, constructs, plant transformation, and sugar transport assays are techniques that were routine in the art at the time the application was filed, as taught by the cited reference and the state of the art in general.

Summary
No claim is allowed.

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRATISLAV STANKOVIC, PhD, JD
Acting SPE
Art Unit 1663



/BRATISLAV STANKOVIC/Acting Supervisory Patent Examiner, Art Unit 1663                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, for example, Jia et al., 2017, Frontiers in Plant Science 8:2178, pp 1-18. doi: 10.3389/fpls.2017.02178; see IDS filed 11/15/2019. 
        2 See https://www.arabidopsis.org/servlets/TairObject?name=AT3G48740&type=locus, accessed 16 November 2021. See in particular the information on the SALK_073269, atsweet11 line, which is also described by Frommer, PCT International Patent Application Publication No. WO 2013/086494 A1, published 13 June 2013; see also IDS filed 11/15/2019. 
        3 For example, pathogens induce AtSWEET11 expression in Arabidopsis thaliana; see Example 2 in Frommer, PCT International Patent Application Publication No. WO 2013/086494 A1, published 13 June 2013. 
        4 The U.S. counterpart of WO 2013/086494 A1 is US 2014/0359899 A1.